981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Maurice LEE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-6802.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 17, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Gregory Maurice Lee, Appellant Pro Se.
Stephen A. West, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
E.D.N.C.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Gregory Maurice Lee appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Lee v. United States, No. CA-92-373-HC-H (E.D.N.C. July 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Lee's Motion for Peremptory Decision